Shulman, Presiding Judge.
This court having entered on November 6,1980, a judgment in the above-styled case, 156 Ga. App. 341 (274 SE2d 736), affirming the judgment of the trial court; and the judgment of this court having been reversed on certiorari by the Supreme Court in C. & S. Nat. Bank v. Yeager Enterprises, Inc., 247 Ga. 797 (1981), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Quillian, C. J., and Carley, J., concur.